DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claims recite a device (machine) and method (process) for generating programming values for a neurostimulation device.
Step 2A, Prong One
Regarding claims 1 and 10, the limitations:
“operate an artificial intelligence neurostimulation programming model, the programming model configured to determine parameter outputs for programming of the neurostimulation device; identify weights for use in the programming model, based on the multiple therapy objectives indicated in the input; and generate a composite output from the programming model, by applying the identified weights to a combination of the parameter outputs of the programming model; produce parameter programming values for programming the neurostimulation device, based on the composite output, for the treatment of the human patient according to the therapy objectives” are steps and as drafted, covers performance of the limitations that while requiring a computer are still directed to a mental process on a generic computer. (Please see MPEP 2106.04(a)(2)(III) (C)) . The claims as recited just require a generic computing device comprising a processor and memory and as recited does not require a neurostimulation device and instead just requires producing parameters programming values for programming the nerurostimulation device. 
Step 2A, Prong Two
	This judicial exception is not integrated into a practical application. In particular, the claims recite an additional limitation of “receiving input indicating multiple therapy objectives provided by a human for treatment with the neurostimulation device”. Receiving input is recited at a high level of generality and amounts to no more than a pre-solution activity of mere data gathering. This activity of data gathering is well-understood and routine and conventional in the field of physiological monitoring as is shown by the prior art as discussed in the office action below. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving the input amounts to no more than mere pre- solution activity of data 
	With regards to dependent claims 2 and 12, the claims as recited require communicating the programming parameters of the composite output to the neurostimulation device which do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as recited do not actually recite positively steps to program the neruostimulation device.
	With regards to dependent claims 3-10 and 13-20, the claims recite feedback using sensors and user feedback and the therapy objectives and the programming values, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere pre- solution activity of data gathering, which does not amount of an inventive concept.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –









Claims 1-3, 5, 7, 11-13, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (U.S. Patent Application Publication Number: US 2016/0287877 A1, hereinafter “Jung”).
 Regarding claims 1, 7, 11 and 17, Jung teaches a device and method for use to generate programming values for a neurostimulation device (i.e. phrenic nerve, thoracic intercostal nerves stimulation e.g. Figs 2, 3, 5,[0032], [0033]), comprising: 
at least one processor (i.e. controller 100, Fig 2) and at least one memory (e.g. [0072],[[0077] i.e. software or hardware embodiments with the software implementation being supported by a computer or computer readable medium);
input and weighting control circuitry, operable with the processor and the memory, the input and weighting control circuitry configured to: 
obtain input indicating multiple therapy objectives, the therapy objectives ( i.e. desired ETCO2, desired normalized volume, e.g.  Figs. 2, 3, 5, [0084] i.e desired breathing volume is directly input into the system) being provided by a human patient for treatment with the neurostimulation device and wherein the multiple therapy objectives are selected based on an algorithm identification of one or more therapy types to produce with the programming model (Note: while the claim states that a human patient inputs the therapy objective the claim does not recite any specific device for inputting the therapy objectives and therefore the examiner considers the inputted desired ETCO2 and normalized volume as an algorithm identification of one or more therapy 
operate an artificial intelligence neurostimulation programming model ( i.e.PG/PS assembly e.g. Fig 2, [0046],[0047]), the programming model configured to determine parameter outputs for programming of the neurostimulation device (i.e. the PG/PS assembly  may automatically customize the stimulation current pulse amplitude sent to each electrode e.g. [0047]); 
identify weights (i.e. W1- Wn e.g. Fig. 5, [0080]) for use in the programming model, based on the multiple therapy objectives indicated in the input; and 
generate a composite output (i.e. controller output of the pattern shaper PS z(t), e.g. Figs. 2,3 and 5 [0080]) from the programming model, by applying the identified weights to a combination of the parameter outputs of the programming model; 
neurostimulation programming circuitry, in operation with the at least one processor and the at least one memory, configured to: produce parameter programming values for programming the neurostimulation device, based on the composite output, for the treatment of the human patient according to the therapy objectives (e.g. [0024], [0045] i.e. automatic determination and continuous update and fitting of electrical stimulation pulse parameters to account for muscle fatigue).  
Regarding claims 2 and 12, Jung teaches that the neurostimulation programming circuitry is  further configured to communicate programming parameters of the composite output to the neurostimulation device (e.g. [0033]-[0035],[0042],[0044 i.e. RF communications).  
Regarding claims 3 and 13, Jung teaches that the programming model is implemented as an artificial neural network (e.g.  46 Fig. 5 [0008], [0009], [0053]) or as a machine learning classifier.  
 Regarding claims 5 and 15, Jung teaches obtaining sensor data feedback indicating a measurement related to one or more of the multiple therapy objectives (e.g. [0036]-[0041]); and generating updated weights for use in the programming model, the updated weights produced from changes to the identified weights based on the sensor data feedback (e.g.[0047-[0050]).  
Regarding claims 10 and 20, Jung teaches the composite output is utilized as a parameter of a neurostimulation program for the neurostimulation device, and wherein the neurostimulation programming circuitry is further configured to: identify programming values for at least one neurostimulation programming parameter in the neurostimulation program based on the composite output; wherein the identified programming values specify operation of the neurostimulation program for one or more of: pulse patterns, pulse shapes, a spatial location of 43Attorney Docket No. 6279.293US1 Client Ref. No. 18-0418US01 pulses, waveform shapes, or a spatial location of waveform shapes, for modulated energy provided with a plurality of leads of the neurostimulation device ( i.e. Figs 3 and 5, [0047]  Figs 12A-D i.e. error between the desired and measured lung volume provides a control signal to the pattern shaper which then generates a stimulus control signal which generates the stimulation parameters that are relayed to the electrodes to stimulate the nerve.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claims 4, 6, 7, 9, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Application Publication Number: US 2016/0287877 A1, hereinafter “Jung”) in view of Goetz et al (U.S. Patent Application Publication Number: US 2005/0060010 A1, hereinafter “Goetz” – APPLICANT CITED).
Regarding claims 4 and 14, Jung teaches the invention as claimed except for the obtaining user feedback indicating user-indicated efficacy of the programming of the neurostimulation device using the composite output, based on the multiple therapy objectives; and generating updated weights for use in the programming model, the updated weights produced from changes to the identified weights based on the user feedback.  
In a similar field of endeavor, Goetz teaches a neurostimulation device and method using artificial neural network (e.g. abstract) used to select neurostimulation parameter configurations wherein the user provides feedback regarding efficacy of the efficacy of the programming of the neurostimulation device and generating updated 










Regarding claims 6 and 16, Jung teaches the invention as claimed except for the input further indicating a rating value associated with each of the multiple therapy objectives, wherein the respective rating values associated with the multiple therapy objectives are used to determine values of the identified weights for use in the programming model.  
In a similar field of endeavor, Goetz teaches a neurostimulation device and method using artificial neural network (e.g. abstract) used to select neurostimulation parameter configurations wherein the user provides input further indicating a rating value (i.e. rating of the efficacy of that configuration) associated with each of the multiple therapy objectives, wherein the respective rating values associated with the multiple therapy objectives are used to determine values of the identified weights for use in the programming model ( e.g. [0054]-[0056]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Jung to obtain user input further indicating a rating value associated with each of the multiple therapy objectives and 
Regarding claims 7 and 17, Jung teaches the invention as claimed  and teaches that the therapy objectives are selected from a set of available therapy objectives and are selected based on an algorithm identification of one or more therapy types to produce with the programming model as discussed above but does not specifically teach that the multiple therapy objectives are selected from a set of available therapy objectives, and wherein the multiple therapy objectives are selected based on an identification including one or more of : patient identification of one or more therapy types to produce with the programming model, clinician identification of one or more therapy types to 42Attorney Docket No. 6279.293US1Client Ref. No. 18-0418US01 produce with the programming model. 
In a similar field of endeavor, Goetz teaches a neurostimulation device and method using artificial neural network (e.g. abstract) used to select neurostimulation parameter configurations wherein a clinician or patient provides multiple therapy objectives selected from a set of available therapy objectives based on identification of one or more therapy types to produce the programming model (e.g. [0026] i.e. clinician and patient interact with a clinician programmer and patient programmer as part of the program creation process to identify  objectives like symptom relief , coverage area side effects and record efficacy over time). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system and method of Jung to obtain clinician and patient input indicating multiple therapy objectives selected from a set of available therapy objectives based on 
Regarding claims 9 and 19, Jung teaches the invention as claimed except for obtaining input indicating variations to the multiple therapy objectives, the variations to the multiple therapy objectives being provided by a clinician associated with treatment of the human patient; and perform balancing of the therapy objectives with the variations to the therapy objectives, based on a comparison between the variations to the therapy objectives provided by the clinician and the therapy objectives provided by the human patient; wherein the identified weights are produced from the balancing of the therapy objectives with the variations to the therapy objectives; and wherein the input provided by the clinician is obtained in a clinician graphical user interface, and wherein the input provided by the human patient is obtained in a patient graphical user interface.  
In a similar field of endeavor, Goetz teaches a neurostimulation device and method using artificial neural network (e.g. abstract) used to select neurostimulation parameter configurations wherein  and obtaining input indicating variations to the multiple therapy objectives, the variations to the multiple therapy objectives being provided by a clinician associated with treatment of the human patient; and perform balancing of the therapy objectives with the variations to the therapy objectives, based on a comparison between the variations to the therapy objectives provided by the clinician and the therapy objectives provided by the human patient; wherein the identified weights are produced from the balancing of the therapy objectives with the .
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Application Publication Number: US 2016/0287877 A1, hereinafter “Jung”) in view of Bauhahn (U.S. Patent Number: US 7647117 B2, hereinafter “Bauhahn” – APPLICANT CITED).
Regarding claims 8 and 18, Jung teaches the invention as claimed and Jung also teaches that the system may be used to provide  neuromorphic control strategies for challenges such as control of cyclic movements, brain stimulation, control of metabolic processes and drug dose scheduling (e.g. [0079]). Jung does not specifically teach that the multiple therapy objectives include a combination of at least two therapy types selected from among: pain management, sleep quality, medication management, mood improvement, depression reduction, or activity capabilities. Ina  similar field of endeavor, Bauhahn teaches a neurostimulation device and method and teaches obtaining therapy requests from a patient  using a patient programmer (e.g. abstract col. 4 , lines 1-24) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792